Exhibit 10.24

AMENDMENT TO AMENDED AND RESTATED LEASE

THIS AMENDMENT (the “Amendment”) is made this 11th day of August, 2008, by and
between G&H Post, LLC, a New Hampshire limited liability company with an address
at P.O. Box 281, Gilsum, NH 03448 (hereinafter called “Lessor”), and Merrimack
Services Corporation, a New Hampshire corporation with offices at 730 Milford
Road. Merrimack, NH. 03054-4631 (the “Lessee”).

WHEREAS, the Lessor and PC Connection, Inc. are parties to that certain Amended
and Restated Lease dated December 29th, 1997, as amended to assign the amended
and restated lease to Lessee (collectively, the “Lease”), pursuant to which the
Lessor leases to the Lessee, and the Lessee rents from the Lessor, certain
office space in the office building located at 730 Milford Road, Merrimack, New
Hampshire, as further described in Section 1 of the Lease (the “Leased
Premises”) (All capitalized terms not otherwise described herein shall have the
meanings given them in the Lease);

WHEREAS, the parties have mutually agreed to amend the Lease as set forth in
this Amendment.

NOW, THEREFORE, subject to the terms and conditions set forth in this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree that the Lease shall be amended
and modified as follows:

 

1. AMENDMENTS TO LEASE

 

  1.1 Section 3.7 Management and Operation of Common Areas. Section 3.7 is
hereby replaced with the following paragraph:

Lessee will operate and maintain, or will cause to be operated and maintained,
the Common Areas in a good, clean, and neat condition, and to cause snow to be
removed from the parking lot and walkways all in a reasonable manner deemed by
Lessor to be appropriate and in the best interests of the Property, and
consistent with other similar first class office buildings. Notwithstanding the
foregoing, if Lessee does not continue to lease the building located at 732
Milford Road, Merrimack, New Hampshire, at anytime during the term of this
Lease, then Lessor will operate and maintain the Common Areas as set forth in
this Section 3.7. Lessor will have the right (i) to establish, modify and
enforce rules and regulations with respect to the Common Areas which rules are
commercially reasonable for Property of similar size in similar locations;



--------------------------------------------------------------------------------

(ii) to enter into, modify and terminate easement and other agreements
pertaining to the use and maintenance of the Common Areas, (iii) to temporarily
close all or any portion of the Common Areas to such extent as may, in the
opinion of Lessor, be necessary to prevent a dedication thereof or the accrual
of any rights to any person or to the public therein; and (iv) to close
temporarily any or all portions of the Common Areas which may in the opinion of
Lessor, be necessary to perform Lessor's repairs or maintenance; and (v) to do
and perform such other acts in and to said areas and improvements as, in the
exercise of good business judgment, Lessor shall determine to be advisable and
in the best interest of the Property. In no event shall Lessor alter the Common
Areas in such a way as to reduce the number of parking spaces available to
Lessee below or to otherwise materially interfere with the operation of Lessee’s
business.

 

  1.2 Section 3.8. Lessee to Share Expense of Common Areas. Section 3.8 is
hereby replaced with the following paragraph:

Lessee will pay directly the Operating Costs (as defined in Section 3.10 below)
with the exception of Taxes (see Section 3.5 and 3.6) and Lessor’s insurance
(see Section 10 and below). Notwithstanding the foregoing, if Lessee does not
continue to lease the building located at 732 Milford Road, Merrimack, New
Hampshire at any time during the term of this Lease, then Lessor will pay
directly the Operating Costs as set forth in this Section 3.8 and Lessee will
pay to Lessor, as additional rent, its Proportionate Share (as defined in
Section 3.10) of Lessor’s Operating Costs on the same terms as provided in this
Section 3.8 for insurance costs. With respect to insurance, Lessor may estimate
Lessee’s monthly installments and thereafter adjust Lessee’s monthly
installments to reflect more accurately Lessor’s insurance cost. Within one
hundred twenty (120) days (or such additional time thereafter as is reasonable
under the circumstances) after the end of each twelve (12) month period, Lessor
shall deliver to Lessee a copy of Lessor’s insurance bill(s) for such twelve
(12) month period and the monthly installments paid or payable shall be adjusted
between Lessor and Lessee, and Lessee shall pay Lessor or Lessor shall credit
Lessee’s account (or, if such adjustment is at the end of the Term, Lessor shall
pay Lessee), as the case may be, within fifteen (15) days of receipt of such
bill, such amounts as may be necessary to effect such adjustment.

 

  1.3 Section 3.9. Lessor’s Operating Agreement. Section 3.9 is hereby replaced
with the following paragraph:

The term “Operating Costs” means all costs and expenses reasonably incurred by
or on behalf of Lessor in operating, managing, insuring, securing and
maintaining the Property and the common areas pursuant to Section 3.7 including,
but not limited to, all costs and expenses of



--------------------------------------------------------------------------------

operating, maintaining, repairing, lighting, signing, cleaning, painting,
striping, policing and security of the Common Areas; alarm and life safety
systems; insurance, including, without limitation, liability insurance for
personal injury, death and property damage, all-risks casualty insurance
(including coverage against fire, flood, theft or other casualties), worker’s
compensation insurance or similar insurance covering personnel, fidelity bonds
for personnel, insurance against liability for assault and battery, defamation
and claims of false arrest occurring on and about the Common Areas, the costs
and expenses of maintenance of all exterior glass; maintenance of sprinkler
systems; removal of water, snow, ice, trash and debris; installing and renting
of signs for the Property as a whole; fire protection; maintenance and repair of
utility systems serving the Property, including, but not limited to, water,
sanitary sewer and storm water lines and other utility lines, pipes and
conduits; costs and expenses of repair or replacement of awnings, paving, curbs,
walkways, landscaping, drainage, pipes, ducts, conduits and similar items,
lighting facilities; costs and expenses of planting, replanting, replacing and
displaying flowers, shrubbery and planters; costs of providing light and power
to the Common Areas; cost of water services, if any, ; parcel pick-up and
delivery services. Notwithstanding anything to the contrary in this Section 3.9,
Operating Costs shall not include any costs incurred for repairs or replacements
which would be classified under the Internal Revenue Code as “capital” in nature
(except for items built or installed at Lessee’s request and/or any repairs
occasioned by the act or neglect of Lessee, its assignees, sub lessees,
servants, agents, employees, invitees, licensees or concessionaires).

 

  1.4 Section 5.1. Repairs to Be Made By Lessor. Section 5.1 is hereby replaced
with the following paragraph:

Lessor, at its expense, will make, or cause to be made, structural repairs to
exterior walls, structural columns, structural girders, roof, roof deck and roof
penetrations and structural floors which collectively enclose the Premises
(excluding, however, all doors, door frames, storefronts, windows and glass).
Lessor shall not be required to make any repairs to items built or installed at
Lessee’s request and/or any repairs occasioned by the act or neglect of Lessee,
its assignees, sub lessees, servants, agents, employees, invitees, licensees or
concessionaires. If the Premises should become in need of repairs required to be
made by Lessor hereunder, Lessee shall give immediate written notice thereof to
Lessor, and Lessor shall not be responsible in any way for failure to make any
such repairs until a reasonable time shall have elapsed after the giving of such
written notice.



--------------------------------------------------------------------------------

  1.5 Section 5.2. Repairs to be made by Lessee. Section 5.2 is hereby replaced
with the following paragraph:

All repairs to the Premises, or any installations, equipment or facilities
therein, other than those repairs required to be made by Lessor pursuant to
Section 5.1, shall be made by Lessee at its expense. Without limiting the
generality of the foregoing, Lessee will keep the interior of the Premises,
together with all electrical, plumbing and other mechanical installations
therein and the heating ventilating and air conditioning system, in good order
and repair and will make all replacements from time to time required thereto at
its expense; provided, however, that Lessee shall not be required to make any
repairs which are capital in nature (other than to items built or installed at
Lessee’s request and/or any repairs occasioned by the act or neglect of Lessee,
its assignees, sub lessees, servants, agents, employees, invitees, licensees or
concessionaires, as set forth in Section 5.1), the cost of which shall be borne
by Lessor and performed by Lessor. Lessee will surrender the Premises at the
expiration of the Term or at such other time as it may vacate the Premises in as
good condition as when received, excepting depreciation caused by ordinary wear
and tear, damage by Casualty, unavoidable accident or Act of God. Any damage or
injury sustained by any person because of mechanical, electrical, plumbing or
any other equipment or installations, whose maintenance and repair shall be the
responsibility of Lessee, shall be paid for by Lessee, and Lessee hereby agrees
to indemnify and hold Lessor harmless from and against all claims, actions,
damages and liability suffered by Lessor in connection therewith, including, but
not limited to reasonable attorneys’ and other professional fees.

 

2. MISCELLANEOUS

 

  2.1 The parties hereto agree that with the exceptions of the amendments and
modifications set forth herein, the remainder of the Lease is and shall remain
unchanged and in full force and effect to the same extent as if re-executed as
of the date hereof and the parties hereby ratify the same.

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed on its behalf as of the date first noted above.

 

   

LESSOR:

G&H Post, LLC

/s/ Lisa Hendzel     By:    /s/ David Hall Witness       Name: David Hall      
Title:

 

 



--------------------------------------------------------------------------------

      LESSEE:       Merrimack Services Corporation /s/ Pamela Berube-Peters   
   /s/ Robert A. Pratt Witness               Name: Robert A. Pratt      
        Title: V.P. Facilities & Site Services /s/ Dolores R. Collins      
Notary: 11/19/2008       Dated: August 11, 2008      